Citation Nr: 0612723	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-08 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome. 

2.  Entitlement to service connection for a left ankle/heel 
disability.

3.  Whether new and material evidence to reopen a previously 
denied claim for service connection for tinnitus has been 
received; and if so, whether the criteria for service 
connection are met.

(The issues of service connection for bronchial asthma, 
sinusitis/allergic rhinitis and ethmoiditis, pharyngitis, 
headaches, and for a psychiatric disability, are the subject 
of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1985 to April 
1988.

These matters initially to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in September 1997, 
November 2001, and November 2004 that, in part, denied 
service connection for irritable bowel syndrome and for a 
left ankle condition, and declined to reopen a claim for 
service connection for tinnitus on the basis that new and 
material evidence had not been received.

In July 2002, the veteran testified during a hearing before 
one of the undersigned Veterans Law Judges at the RO.

In November 2002 and June 2005, the Board remanded the matter 
for clarification of appellate issues and to afford the 
veteran an opportunity for another hearing.

In December 2005, the veteran testified during a hearing 
before another of the undersigned Veterans Law Judges at the 
RO.  

During and subsequent to the hearing, the veteran submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

The appeal for service connection for a left ankle/heel 
disability is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and her representative when further action, on their part, is 
required.


FINDINGS OF FACT

1.  The veteran's current irritable bowel syndrome had its 
onset in service.

2.  In September 1997, the RO denied service connection for 
tinnitus. 

3.  Evidence associated with the claims file since the 
September 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus and creates a reasonable 
probability of substantiating the claim. 

4.  Tinnitus is related to service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel 
syndrome are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The RO's September 1997 denial of service connection for 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2005).

3.  The evidence received since the RO's September 1997 
denial is new and material, and the criteria for reopening 
the veteran's claim for service connection for tinnitus are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

4.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable 
determinations, further assistance is unnecessary to aid the 
veteran in substantiating the claims decided in this 
decision.  

III.  Service Connection 

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

IV.  Irritable Bowel

The veteran's November 1984 enlistment examination reflects 
no defects.

Service medical records show that the veteran complained of 
nausea, vomiting, and abdominal cramps in November 1987.  The 
examiner noted a gastrointestinal diagnosis.

The post-service medical records show that the veteran 
reported having some problems with episodic gastrointestinal 
symptoms in June 1990.

During an October 2001 VA examination, the veteran reported 
having intermittent cramping gastrointestinal pain with 
diarrhea and some symptoms of gastroesophageal reflux 
disease.  Each episode lasted two to three days, and occurred 
three to four times yearly, mainly triggered by stress.  The 
examiner diagnosed recurrent diarrhea and abdominal cramping, 
consistent with irritable bowel syndrome, and noted that the 
veteran's gastrointestinal complaints were related to 
conditions treated in service.

In July 2002, the veteran testified that recurrent bowel 
problems began in service in 1987, and had been chronic since 
that time.

The evidence in support of the veteran's claim includes her 
complaints of inservice gastrointestinal problems and 
testimony to a continuity of symptomatology since that time, 
the service medical records showing treatment for 
gastrointestinal problems, and a competent opinion that the 
veteran's current symptoms of irritable bowel syndrome are 
related to symptoms that she was treated for in service.

After considering all the evidence of record, the Board finds 
the evidence is in favor of a grant of service connection for 
irritable bowel syndrome.

In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.

V.  Petition to Reopen Tinnitus Claim

The veteran's original claim for service connection for 
tinnitus was denied by the RO in September 1997.

Evidence considered by the RO at the time of the September 
1997 decision included the veteran's service medical records, 
showing that the veteran had routinely been exposed to 
hazardous noise; private medical records showing treatment 
for an earache in April 1992 and in June 1992, and treatment 
for persistent tinnitus in August 1994; and the report of a 
June 1997 VA examination, diagnosing tinnitus.

As there was no timely appeal, the RO's September 1997 denial 
of service connection for tinnitus is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran's 
representative in June 2002.  VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since September 1997 includes a 
duplicate copy of a service medical record, showing routine 
exposure to hazardous noise; July 2002 and December 2005 
hearing transcripts, including the veteran's testimony that 
she continued to have a whooshing sound in both ears since 
working on a flight line in service; a medical statement by 
James Otis, M.D., opining that the veteran's current tinnitus 
more likely than not had a direct relationship to the 
veteran's duties in service.

The veteran's testimony and Dr. Otis' opinion, are new, in 
that they were not previously before agency adjudicators, and 
are not cumulative or duplicative of other evidence of 
record.  The evidence is also material for purposes of 
reopening the claim.  When considered with previous evidence 
of record, suggests the continuation of manifestations of 
tinnitus after military service, and suggests a relationship 
between the veteran's current tinnitus and her duties as a 
flight line mechanic in service.  Hence, the evidence meets 
the requirement of relating to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for tinnitus 
are met.

VI.  Service Connection for Tinnitus

The veteran has testified to exposure to hazardous noise in 
service.  Her DD-214 shows that she served in the Air Force 
and was trained as a ground mechanic.

The veteran first expressed complaints of tinnitus in the 
early 1990's.

The report of a June 1997 VA examination notes that the 
veteran worked on the flight line as a mechanic in service, 
and that she developed a constant, high-pitched ringing noise 
in both ears.  The examiner diagnosed tinnitus.

In December 2005, the veteran testified that she was given 
hearing protection, but that she still had been exposed to 
loud noise every week on a day-to-day basis.  She testified 
that, in addition to noise from F-15's, she also worked every 
week on generators with turbine engines.

The evidence does not reflect excessive noise exposure post-
service.

The evidence in support of the veteran's claim includes her 
complaints of persistent tinnitus and a continuity of 
symptomatology since the early 1990's, the service medical 
records showing routine exposure to hazardous noise, the 
absence of excessive noise exposure post-service, and Dr. 
Otis' competent opinion that the veteran's current tinnitus 
was more likely than not related to military service.

After considering all the evidence of record, the Board finds 
the evidence is in favor of the grant of service connection 
for tinnitus.

In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for irritable bowel syndrome is granted.

New and material evidence having been submitted the claim for 
service connection for tinnitus is granted.

Service connection for tinnitus is granted.  


REMAND

The veteran contends that service connection for a left 
ankle/heel disability is warranted on the basis that her left 
ankle first swelled in basic training, after an initial three 
mile run.  She does not recall any specific ankle or foot 
injury, but has noted the swelling along the posterolateral 
aspect.

Medical records document a current proximal plantar fasciitis 
of the left foot, pes planus, probable synovitis due to mild 
lateral ankle swelling, and left retrocalcaneal bursitis.

Service medical records reflect bursitis of the left heel in 
July 1985.

In January 2006, Thomas F. Johnson, M.D., reported that the 
veteran's left retrocalcaneal bursitis is more likely than 
not related to her military service.  While Dr. Johnson 
provided a plausible nexus, there is no indication that he 
reviewed the veteran's service medical records or otherwise 
provided any rationale for his opinion.  The evidence 
reflects a continuity of symptomatology of a left ankle/heel 
disability following the veteran's discharge from service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
current left ankle/heel disability that either had its onset 
during service or is related to her active service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, this matter is hereby REMANDED, for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic/foot examination to identify 
all current disability underlying the 
veteran's current complaints of left 
ankle/heel pain and swelling; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
bursitis suffered by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of her claim.

2.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________                
_______________________________
       ROBERT E. SULLIVAN                                        
MARK D. HINDIN 
           Veterans Law Judge	                                            
Veterans Law Judge 
     Board of Veterans' Appeals                                
Board of Veterans' Appeals



____________________________________
                                           LAWRENCE M. 
SULLIVAN
                           Veterans Law Judge, Board of 
Veterans' Appeals


 Department of Veterans Affairs


